Citation Nr: 1333731	
Decision Date: 10/25/13    Archive Date: 11/06/13

DOCKET NO.  10-11 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a bilateral ankle disability. 

2.  Entitlement to service connection for a bilateral foot disability to include pes planus. 

3.  Entitlement to service connection for a skin disorder. 

4.  Entitlement to an initial compensable rating for residuals of fracture of the left fifth metatarsal. 

5.  Entitlement to an increased rating for chondromalacia with degenerative joint disease (DJD) of the right knee, currently evaluated as 10 percent.

6.  Entitlement to an increased rating for patellofemoral syndrome with DJD of the left knee evaluated as noncompensable prior to November 14, 2012, and 10 percent since.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Adrian Jackson, Counsel


INTRODUCTION

The Appellant is a veteran had active service from December 1991 to December 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Chicago, Illinois. 

In May 2013, the Veteran testified at a video conference over which the undersigned Veteran Law Judge presided.  A transcript of the hearing has been associated with the Veteran's claims file. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

The Veteran claims that service connection is warranted for a skin disorder and disabilities of the feet and ankles. 

The Veteran had VA compensation examination in November 2012.  The VA compensation examiner that evaluated the Veteran for medical nexus opinions, ultimately, concluded unfavorably, disassociating the disabilities of the feet and ankles from any injury or disease the Veteran sustained or experienced in service.  Significantly, however, in discussing the rationale of his opinions, he failed to provide any guidance regarding his reasons for his conclusions.  

Concerning the ankles, the examiner simply stated there is no continuity from service to present.  He did not comment on the evidence of record including the significance of the numerous complaints and treatment for ankle sprains (May 1993 left ankle tendonitis; left ankle complaints in September 1994; chronic left ankle sprain December 1994; right ankle complaints April 1995).  Nor did the examiner comment on the Veteran's statements regarding his in-service and post-service complaints and symptoms.  The Veteran is competent to report having experienced recurring or chronic pain associated with these disorders since his discharge from service.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

The same is true in regard to his feet; the examiner stated there is no medical evidence of aggravation beyond the natural aggravation.  He did explain why the numerous treatments during service did not represent aggravation.  He did not comment on the evidence of record including his numerous complaints and treatment for pes planus (including at times in conjunction with his service-connected knee complaints).  As with his ankles, the examiner did not comment on the Veteran's statements regarding his in-service and post-service complaints and symptoms.   


The U. S. Court of Appeals for Veterans Claims (Court) has held that the Board may not rely on a medical examiner's conclusory statement that lacks supporting analysis.  Furthermore, the Board finds that the VA medical opinions are of limited probative weight in that the examiner did not fully assess the value of the lay evidence presented in favor of the claim.  In Dalton v. Nicholson, 21 Vet. App. 23 (2007), for essentially this same reason, the Court determined a medical opinion based solely on the absence of documentation in the record is inadequate and a medical opinion is inadequate if it does not take into account the Veteran's reports of symptoms and history (even if recorded in the course of the examination).  

Concerning the Veteran claims for increased rating for his bilateral knee disabilities, a VA was conducted in November 2012.  On examination there was no reported evidence of instability; however, at the video conference, the Veteran reported that his symptoms have worsened.  He specifically stated that he now has instability of the knees.  As such, a current examination is needed.  

In regard to the residuals of fracture of the left fifth metatarsal, the Veteran also reports that his symptoms have increased especially pain and tenderness.  He also reported that the VA clinician in November 2012 examined the right foot instead of the left foot.  The Board notes that the VA examiner correctly reported the physical findings of the left fifth toe.  However, the report does refer to any objective evidence of pain and/or tenderness of the fifth metatarsal of the left foot.  Since there are no specific references to the Veteran's complaints of pain, additional comments are needed in this regard.  

Lastly, the Veteran was scheduled for a VA skin examination, at the same time he was scheduled for the aforementioned compensation examinations in November 2012.  At his hearing, the Veteran reported that he was unaware of the fact that he had been scheduled for a VA skin examination.  Therefore, another examination should be scheduled.  


Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to update the list of the doctors and health care facilities that have treated him for his bilateral knee, bilateral ankle, bilateral foot, skin and left 5th metatarsal conditions.  Obtain these additional medical treatment records (those not already in the file).  The Veteran's assistance in obtaining these records, including providing any necessary authorizations, should be enlisted as needed.  If the attempts to obtain these additional records are unsuccessful, and it is determined that further attempts would be futile, document this in the file and notify the Veteran of this.

2.  After obtaining these records, schedule a VA compensation examination in order to obtain additional medical opinion.  

The examiner should provide an opinion as to the likelihood (very likely, as likely as not, or unlikely) that the Veteran's skin, bilateral ankle, and bilateral foot (other than pes planus) disorders were incurred in, or are otherwise related to, the Veteran's military service. 

In regard to his feet, the examiner should also specifically comment on whether the Veteran's pre-existing bilateral pes planus increased in severity in service, and if so, whether there is clear and unmistakable evidence that such increase was beyond the natural progression of such a disorder, i.e., permanently aggravated.  

The term "as likely as not" means at least 50 percent probability.  It does not, however, mean merely within the realm of medical possibility, rather, that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it. 

The examiner should comment on the Veteran's theories and should consider all relevant lay evidence of record including the competent statements of the Veteran regarding the onset of his symptoms immediately after service.  The examiner should also note that because the Veteran is competent to attest to these matters since they are within the realm of his firsthand knowledge, the examiner cannot cite the mere absence of any actual treatment in the immediate post-service period as the sole or only reason for disassociating any current disorder from the Veteran's service.  Rather, the examiner should comment on the likelihood the Veteran's type of claimed injuries and reported post-service symptoms are consistent with the current disabilities shown.   

All diagnostic testing and evaluation needed to make these important determinations should be performed. 

It is imperative the examiner review the claims file, including a complete copy of this remand, for the pertinent medical and other history. 

The examiner must discuss the rationale of his or her opinion regarding the etiology of the claimed disability, if necessary citing to specific evidence in the file. 

3.  Also schedule the Veteran for a VA compensation examination to reassess the severity of his service-connected bilateral knee and left 5th toe disabilities.

The examiner should conduct all necessary diagnostic testing and evaluation needed.  Specifically in regard to his left toe disability the examiner should comment as to objective evidence of pain and/or tenderness.  When determining range of motion of the knees, it is especially important that the designated examiner indicate whether there are objective clinical indications of pain or painful motion (so specify the point at which pain sets in), and whether there is weakness, premature or excess fatigability, and incoordination, and if there is, whether the Veteran has additional functional impairment in his knees as a consequence-including additional limitation of motion above and beyond that shown on examination, such as during prolonged, repetitive use of his knees or when his symptoms are most problematic ("flare ups").  And, if possible, the examiner should try and quantify the amount of this additional impairment, such as by specifying the additional restriction in range of motion.

Medical opinion is also needed concerning whether there are objective clinical indications of instability or laxity of the knees (and, if there are, whether the instability and/or laxity is slight, moderate or severe), and whether there are objective clinical indications of effusion into the joint and locking.

To facilitate making these important determinations, it is essential the examiner reviews the claims file, including a complete copy of this remand, for the pertinent medical and other history. 

*The Veteran is hereby advised that his failure to report for any scheduled VA examination without good cause, may have detrimental consequences on these pending claims.  38 C.F.R. § 3.655.

4.  Then readjudicate the claims in light of all additional evidence.  If the claims are not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case (SSOC) and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of the claim.

The Appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


